The Honorable Nick Wilson State Senator P.O. Box 525 Pocahontas, Arkansas 72455-0525
Dear Senator Wilson:
This is in response to your request for an opinion on the following question:
  Is there a conflict of interest/law for any employee of an Educational Cooperative to serve on a participating district's Board of Directors provided that the employee is not serving on the Educational Cooperative's Board of Directors?
It is my opinion that the answer to your question is "yes," such service is prohibited for any employee of the cooperative. This was the conclusion of both Opinions 97-390 and 94-253. The law upon which this conclusion is based is fully discussed in these opinions and I have enclosed each opinion for your review.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh